Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00384-CR

                                         Raymond ZAPATA,
                                             Appellant

                                                   v.
                                      The State of TexasAppellee
                                        The STATE of Texas,
                                               Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR6345
                              Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 29, 2015

APPEAL DISMISSED

           Pursuant to a plea bargain agreement, defendant pled guilty to aggravated robbery and was

sentenced within the terms of the plea bargain. The trial court signed a certification of defendant’s

right to appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.”

See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) provides, “The appeal must be dismissed if a

certification that shows the defendant has the right of appeal has not been made part of the record

under these rules.” TEX. R. APP. P. 25.2(d). Accordingly, on July 16, 2015, this court issued an

order stating this appeal would be dismissed pursuant to Rule 25.2(d) unless an amended trial court
                                                                                    04-15-00384-CR


certification that shows defendant has the right of appeal was made part of the appellate record.

See Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P.

25.2(d); 37.1.

       On July 20, 2015, defendant’s appellate counsel filed a response to our order stating he was

“compelled to concede that [defendant] has no right of appeal from the underlying criminal case”

and that this court “may dismiss this appeal for that reason.” In light of the record presented, we

agree with defendant’s counsel that Rule 25.2(d) requires this court to dismiss this appeal.

Accordingly, this appeal is dismissed.


                                                 PER CURIAM

Do not publish




                                               -2-